— In an action to recover damages for personal injuries, etc., defendant Ford Motor Company appeals, as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Ferraro, J.), entered May 17,1982, as granted the branch of plaintiffs’ motion which sought leave to serve an amended bill of particulars. Order reversed insofar as appealed from, with $50 costs and disbursements, and the aforesaid branch of plaintiffs’ motion is denied. Under the circumstances of this case, Special Term abused its discretion by permitting the plaintiffs to amend their bill of particulars to set forth and specify an entirely new theory of product defect, almost eight years after service of the original bill of particulars, two years after service of the supplemental bill of particulars and 22 months after the filing of a statement of readiness (cf. Hird v General Motors Corp., 61 AD2d 832). Damiani, J. P., Lazer, Gulotta and Bracken, JJ., concur.